DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bellamah (US 2018/0105318).

    PNG
    media_image1.png
    664
    625
    media_image1.png
    Greyscale


Bellamah discloses a container for consumer goods comprising an outer housing (102) comprising a box (105) and a hinged lid (104) rotatable between open and closed positions, wherein the hinged lid comprises a inner front panel (152) and a an outer front panel (defined by front surface of panel 147), wherein the inner front panel is movable relative to the outer front panel during movement of the lid between the open and closed positions (see [0025]); an inner package (106) of consumer goods within the box comprising an access opening (110) through which consumer goods can be removed (see [0019]); and a reclosable flap (114) movable relative to the inner package about a hinge line (defined by portion of the reclosable flap which changes from permanent adhesive 133 to non-permanent adhesive 131) (see figure 2b and 9b) and arranged to cover the access opening (see figures 2b), a portion of the reclosable flap being attached to the inner front panel (see [0025]).  Bellamah further discloses when the hinge lid is opened, the reclosable flap is moved to uncovered the access opening and when the hinged lid is rotated to be closed, the closable flap is moved to cover the access opening, wherein the inner front panel can freely rotate about a fold line in an angle between 0 to 180 degrees (see [0025]).  Bellamah does not explicitly disclose the inner front panel substantially perpendicular to the outer front panel when the hinged lid is in a first open position in which a lid top wall is arranged substantially perpendicular to a box back wall.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lid of Bellamah to have a maximum rotation in which the lid top wall is substantially perpendicular to the box back wall and the inner front panel is substantially 
Claims 2 and 3
Bellamah does not specifically discloses the hinge line positioned at a top wall of the inner package at a distance from a top, back edge of the inner package between 20 to 40% to a top, front edge of the inner package.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bellamah having a desired distance from a top, back edge of the inner package between 20 to 40% to a top, front edge of the inner package as required to provide a good grip of the reclosable flap with respect to the top of the inner package, preventing undesired detachment of the reclosable flap when opening and closing the container.  In addition, it has been noticed that to modify the length of the flap so that the distance from a top, back edge of the inner package is between 20% and 40% of a distance from the top, back edge of the inner package to a top, front edge of the inner package in order to allow for a larger access opening for removing the goods would entail a mere change in size of the components and yield only predictable results. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 4
Bellamah further discloses the reclosable flap is attached to the inner package so that a portion of the reclosable flap is movable relative to the inner package during lid movement, while another portion of the reclosable flap is not movable relative to the inner package during lid movement, wherein the hinge line delimits the movable and 
Claim 5
Bellamah further discloses the access opening is provided by a cut line (defined by inner edge of the inner package that surrounds the access opening 110) that defines a flap in an outer surface of the inner package, wherein the hinge line of the reclosable flap substantially coincides with a hinge line of the flap in the outer surface of the inner package (see figure 2b).
Claim 6
Bellamah further discloses an angle between the inner front panel and the outer front panel decreases when the hinged lid is rotated from the first open position (defined by first start opening of the hinged lid) to a second open position (defined by the lid completely open), wherein the first open position is provided between the closed position and the second open position.  Bellamah discloses an angle between the inner front panel and the outer front panel decreasing when the hinged lid starts opening up to a point in which the inner front panel is in an angle of 180 degrees with respect to the outer front panel (see [0025]).  
Claim 7
Bellamah further discloses the hinge line is positioned at a top wall of the inner package at a distance from a top, back edge of the inner package that is substantially shorter than a length of the inner front panel (see figure above).

Bellamah further discloses the hinge line is positioned at a top wall of the inner package at a distance from a top, back edge of the inner package that is substantially shorter than a length of the lid attachment portion of the reclosable flap attached to the inner front panel (see figure above).
Claims 9-11
Bellamah further disclose the lid attachment portion (defined by portion of the inner front panel attached to the reclosable flap) of the reclosable flap attached to the inner front panel (see figure above).  Bellamah does not explicitly disclose a ratio between the length of the lid attachment portion of the reclosable flap attached to the inner front panel and the distance from the hinge line to the top, back edge of the inner package comprised between 1 and 3; at least 1.1; or no more than 2.5.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bellamah having a desired ratio of the length of the lid attachment portion of the reclosable flap attached to the inner front panel and the distance from the hinge line to the top, back edge of the inner package to prevent possible attachment failure of the reclosable flap to the inner front panel when opening and closing of the hinged lid with respect to the box.

Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736